       Case 1:19-cv-00184-DLH-CRH Document 38 Filed 04/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

John Duffy, individually and on behalf          )
of all others similarly situated,               )
                                                )       ORDER GRANTING JOINT MOTION
                Plaintiffs,                     )       FOR SETTLEMENT APPROVAL
                                                )       AND DISMISSAL OF LAWSUIT
        vs.                                     )
                                                )
ConocoPhillips Company,                         )
                                                )       Case No. 1:19-cv-184
                Defendants.                     )

        Before the Court is the parties’ “Joint Motion for Approval of Settlement and Dismissal”

filed on April 8, 2021. See Doc. No. 31. The parties jointly seek approval of a settlement resolving

collective claims for overtime wages under the federal Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq. The parties filed a settlement agreement and release (“Settlement Agreement”)

with the Court on April 8, 2021. See Doc. No. 33.

        Settlement agreements to resolve FLSA claims typically require court approval. See 29

U.S.C. § 216; King v. Raineri Const., LLC, 2015 WL 631253, No. 4:14-cv-1828, *2 (E.D.Mo. Feb.

12, 2015). The Court has carefully reviewed the motion and the terms of the proposed Settlement

Agreement and determines that it is the product of an arm’s-length negotiation between counsel, and

that it is a fair and reasonable resolution of a bona fide dispute. The attorney’s fees requested in the

motion are reasonable. The settlement of the claims as to the Plaintiffs according to the procedure

set forth in the Settlement Agreement is therefore approved. The parties shall administer the

Settlement Agreement as set forth therein.

        Accordingly, the Court GRANTS the parties’ motion to approve Settlement Agreement and

dismiss the action (Doc. Nos. 31 and 35). The Court ORDERS the action be dismissed with


                                                    1
      Case 1:19-cv-00184-DLH-CRH Document 38 Filed 04/13/21 Page 2 of 2




prejudice, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, without costs or legal fees

to any party except as set forth in the Settlement Agreement.

       IT IS SO ORDERED.

       Dated this 13th day of April, 2021.

                                                      /s/ Daniel L. Hovland
                                                      Daniel L. Hovland, District Judge
                                                      United States District Court




                                                  2
